Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.

Status of claim to be treated in this office action:

Independent: 1, 7 and 11.
b.	Claims 1-15 are pending on the application.
Drawings
2.	The drawings were received on 12/30/2019.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/30/2019.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ju (US Pat 7,180,784).
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.	
Regarding to independent claim 1, Ju in Figures 1-2 are directly discloses a memory device comprising: 
memory cells (memory cell array 100 includes a plurality of memory cells) in which data is stored; 
page buffers (a circuit diagram of a page buffer in Fig 1) coupled to the memory cells (memory cell array 100) through bit lines (a bit line BLe..BLo), the 5page buffers including first latches (a main latch 110) configured to temporarily store original data during a program operation (for example, the main latch 110 such as stores data depending upon the status of a predetermined cell of the memory cell array 100) and second latches (a cache latch 120) configured to store verification data during a verify operation (for example, the cache latch 120 stored externally input data in connection with programming); and 
a command execution component (bit line selection unit 200) configured to control the page buffers in response to a normal command signal, a suspend command 1osignal, or a resume command signal, wherein the command execution component controls the page buffers to store the original data in the first latches (the main latch 110) and store the verification data in the second latches (the cache latch 120) in response to the normal command signal, to provide the verification data, stored in the second 15latches, to the first latches in response to the suspend command signal, and to transfer the verification data from the first latches to the second latches in response to the resume command signal (for example, the bit line selection unit 200 are driven to discharge signal DISCHe and DISCHo, respectively to apply a voltage depending signal VIRPWR to a memory cell of the memory cell array 100 connected through bit line BLe and BLo, see at least in Figure 1-2, column 3, lines 18 to column 5, lines 4 and the related disclosures).  
Allowable Subject Matter
6.	Claims 2-6, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the memory device, further comprising:  20a command determination component configured to output the normal command signal, the suspend command signal, or the resume command signal to the command execution component, based on a type of a command when the command is received, wherein the command determination component classifies the 48PA3935-0 command as a normal command, a suspend command, or a resume command based on code included in the command and outputs the normal command signal, the suspend command signal, or the resume command signal (claim 2) and the memory device, wherein the command execution component comprises: a normal command manager configured to be enabled in response to the normal command signal;  10a suspend command manager configured to be enabled in response to the suspend command signal; a resume command manager configured to be enabled in response to the resume command signal; and a signal controller configured to output page buffer control signals 15to control the page buffer in response to a control code, output from the normal command manager, the suspend command manager, or the resume command manager (claims 3-6).
7.	Claims 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 7: there is no teaching, suggestion, or motivation for combination in the prior art to “the page buffer is configured to: transfer the verification data stored in the fourth latch to the fifth 50PA3935-0 latch when a suspend operation is started; perform a read operation using the fourth and fifth latches after reconfiguring the original data stored in the first to third latches based on the verification data transferred to the fifth latch;  5restore the verification data to the fourth latch using the data stored in the first to third latches when the read operation is finished; and resume a normal operation, which had been suspended due to the suspend operation, using the verification data restored to the fourth latch” in a memory device as claimed in the independent claim 7.  Claims 8-10 are also allowed because of their dependency on claim 7; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “performing a program operation by increasing a threshold voltage of memory cells using original data stored in first latches and by performing a verify operation of the memory cells using second latches; suspending the program operation when a suspend command is 5received during the program operation; transferring verification data, stored in the second latches, to the first latches when the program operation is suspended; performing a read operation, corresponding to the suspend command, using the second latches;  10restoring the verification data to the second latches using the data stored in the first latches when the read operation is completed; and resuming the suspended program operation using the restored verification data” in a method of operating a memory device as claimed in the independent claim 11.  Claims 12-15 are also allowed because of their dependency on claim 11.
	10 
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hung (US. 8,792,285) discloses a page buffer circuit is coupled to bit line of a memory array.  The page buffer circuit includes a latch storing different data during different phases of a multi-phase program operation.
	Jung et al (Pub. No.: US 2017/0242586) discloses a nonvolatile memory device includes a nonvolatile memory cell array and a page buffer circuit electrically connected to the nonvolatile memory cell array.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.